United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1845
Issued: December 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2013 appellant filed a timely appeal from a February 6, 2013 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than an eight percent binaural hearing loss,
for which he received a schedule award.
FACTUAL HISTORY
On December 2, 2011 appellant, then a 52-year-old customs and border protection
officer, filed an occupational disease claim (Form CA-2) alleging hearing loss as a result of high
1

5 U.S.C. § 8101 et seq.

levels of noise exposure while working at a seaport boarding vessels and working in cargo. He
became aware of his condition and of its relationship to his employment on December 1, 2011.
Appellant notified his supervisor on December 2, 2011.
By letter dated December 16, 2011, OWCP requested additional factual and medical
evidence from appellant. It afforded him 30 days to submit additional evidence. OWCP also
requested that appellant’s employing establishment respond to its inquiries regarding his
employment duties.
In an undated letter, appellant stated that he had worked for the employing establishment
since February 10, 1997, in passenger processing and cargo processing. While working in
passenger processing, he was exposed to loud noise from vehicles and buses and was not
provided hearing protection. While working in cargo processing, appellant was exposed to loud
noise from tractor trailers, airplanes, rail cars and engine rooms in ocean tugs and fishing boats.
He had no history of hearing problems and was still exposed to noise at work. Appellant
frequently asked members of his family to repeat themselves when they spoke to him at a normal
volume, raised the volume on his television to a level that was too loud for his wife or others in
the room and experienced ringing in both ears. He had no hobbies involving exposure to loud
noise.
Appellant submitted audiogram results from examinations performed on August 11 and
September 13, 2010 from a person with an illegible signature. Audiometric testing obtained on
August 11, 2010 at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz (Hz) revealed the
following: left ear -- 5, 10, 15 and 55 decibels (dBs); right ear -- 10, 5, 35 and 70 dBs.
Audiometric testing obtained on September 13, 2010 revealed the following: left ear -- 0, 10, 10
and 55 dBs; right ear -- 0, 5, 40 and 65 dBs.
By letters dated March 8 and 13, 2012, OWCP referred appellant to Dr. Gregory S.
Rowin, a Board-certified otolaryngologist and osteopath, for measurements of appellant’s current
hearing acuity. It included a statement of accepted facts regarding appellant’s federal
employment history.
In a report dated April 17, 2012, Dr. Rowin reviewed appellant’s history of occupational
exposure to hazardous noise and performed an otologic evaluation. Audiometric testing obtained
by Charles Butler, M.A., on April 17, 2012 at the frequency levels of 500, 1,000, 2,000 and
3,000 Hz revealed the following: left ear -- 5, 10, 15 and 50 dBs; right ear -- 5, 15, 50 and 70
dBs. He noted that the testing occurred at 2:35 p.m. and that the time of appellant’s last
exposure to loud noise was at least 16 hours before the examination. The audiological
equipment had been last calibrated on October 13, 2011. Dr. Rowin determined that appellant
sustained mild-to-moderate high-frequency sensorineural hearing loss of the left ear and mild-tomoderately severe high-frequency sensorineural hearing loss of the right ear, with poor speech
discrimination. He found that appellant’s hearing loss was due to noise exposure in his federal
employment, writing that the pattern of appellant’s audiogram was consistent with noise
exposure. Dr. Rowin also stated that hearing aids were recommended although the left ear was a
borderline candidate. In calculating appellant’s binaural hearing impairment, he added five
percent to appellant’s percentage of impairment for tinnitus impacting his ability to perform
activities of daily living.

2

On May 17, 2012 Dr. Ronald H. Blum, a district medical adviser, calculated that, under
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had 7.5 percent ratable binaural hearing loss; 2.5
percent binaural loss and 5 percent for tinnitus. He concluded that noise exposure in the course
of appellant’s federal employment was sufficient to cause appellant’s hearing loss. Hearing aids
were authorized.
By decision dated June 4, 2012, OWCP accepted appellant’s claim for binaural hearing
loss. On September 20, 2012 appellant filed a claim for a schedule award.
By decision dated February 6, 2013, OWCP granted appellant a schedule award for 7.5
percent binaural hearing loss. The award ran for 16 weeks from April 17 to August 6, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.7
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

Supra note 3; see F.D., Docket No. 09-1346 (issued July 19, 2010).

6

See A.M.A., Guides 250 (6th ed. 2009).

7

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

3

employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.8
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.9 The A.M.A., Guides state that, if tinnitus
interferes with activities of daily living (ADLs), including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.10
ANALYSIS
The Board finds that appellant has eight percent binaural hearing loss.
Appellant’s claim of occupational hearing loss was accepted by OWCP based on the
reports of Dr. Rowin and Dr. Blum, a district medical adviser. OWCP’s standardized procedures
were applied to Dr. Rowin’s April 17, 2012 report. Test results at the frequency levels recorded
at 500, 1,000, 2,000 and 3,000 Hz on the left revealed decibel losses of 5, 10, 15 and 50 dBs
respectively, for a total of 80 dBs. This figure, divided by four, results in an average hearing loss
of 30 dBs. The average of 25 dBs, when reduced by the 25 dB fence and multiplied by 1.5,
results in a zero percent monaural hearing loss of the left ear. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed dBs losses of 5, 15, 50 and 70 dBs
respectively, for a total loss of 140 dBs. One hundred forty dBs divided by four results in an
average of 35 dBs, which when reduced by the 25 dB fence and multiplied by 1.5, results in a 15
percent monaural hearing loss of the right ear. Multiplying the lesser loss of zero dB by five
arrives at a product of zero dB. Adding this figure to the 15 percent hearing loss for the right ear
obtains a total of 15 percent. Dividing this total by six in order to calculate a binaural hearing
loss yields a 2.5 percent binaural impairment. Adding five percent to appellant’s impairment due
to tinnitus, as recommended by Dr. Rowin, results in a final figure of 7.5 percent binaural
hearing loss.
There is no other medical evidence of record establishing greater loss under OWCP
procedures. The record of audiometric tests performed on August 11 and September 13, 2010
does not meet the requirements of evidence to be used in evaluating occupational hearing loss

8

Mark A. Holloway, 55 ECAB 321, 325 (2004).

9

See A.M.A., Guides 249 (6th ed. 2009).

10

Id. See also R.O., Docket No. 13-1036 (issued August 28, 2013); R.H., Docket No. 10-2139 (issued July 13,
2011); Robert E. Cullison, 55 ECAB 570, 573 (2004).

4

claims as defined in the Federal (FECA) Procedure Manual, because the reports merely provide
the results of each test.11
The Board notes that OWCP’s procedures provide that, in computing binaural hearing
loss, percentages should not be rounded until the final percent for award purposes is obtained,
and fractions should be rounded down from .49 or up from .50.12 Dr. Blum did not round up
from 7.5 percent binaural hearing loss to 8 percent in his report. The 7.5 percent figure was
listed on OWCP’s schedule award decision of February 6, 2013, but this error was harmless. In
calculating the number of weeks of entitlement and the gross amount of the schedule award,
OWCP paid eight percent. The maximum number of weeks of compensation for binaural
hearing loss is 200 weeks.13 Eight percent of 200 weeks is 16 weeks of compensation, the
amount awarded in this case.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has eight percent binaural hearing loss.

11

The requirements of the evidence to be used in evaluating occupational hearing loss claims are defined by the
Federal (FECA) Procedure Manual, which provides: that the employee should undergo audiological evaluation and
otological examination; that the audiological testing precede the otologic examination; that the audiological
evaluation and otologic examination be performed by different individuals as a method of evaluating the reliability
of the findings; that the clinical audiologist and otolaryngologist be certified; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure-tone air conduction
thresholds; speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include the date and hour of examination; date and hour of the employee’s last exposure to loud noise; and a
rationalized medical opinion regarding the relationship. Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.600, Requirements for Medical Reports, Exhibit No. 4 (April 1996).
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4.b(2)(b)
(March 2005).
13

5 U.S.C. § 8107(c)(13)(b).

14

The maximum number of weeks of compensation for hearing loss in one ear is 52 weeks. 5 U.S.C.
§ 8107(c)(13)(a). Appellant’s monaural hearing loss of the right ear is 15 percent. Fifteen percent of 52 weeks
equals 7.8 weeks of compensation. The left ear’s ratable loss of zero percent equals zero weeks of compensation.
Because the calculations for binaural hearing loss result in greater compensation than calculations for monaural
hearing loss, OWCP properly used the binaural hearing loss calculation. See W.Z., Docket No. 11-1371 (issued
January 6, 2012); Reynaldo R. Lichtenberger, 52 ECAB 462, 464 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2013 merit decision of the Office
of Workers’ Compensation Programs is affirmed, as modified.
Issued: December 23, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

